Exhibit 10.1

FOURTH AMENDMENT TO REVOLVING CREDIT, TERM LOAN

AND SECURITY AGREEMENT

This Fourth Amendment to Revolving Credit, Term Loan and Security Agreement (the
“Amendment”) is made this 6th day of March, 2015 by and among EVINE LIVE INC., a
Minnesota corporation (“Evine”); VALUEVISION INTERACTIVE, INC., a Minnesota
corporation; VVI FULFILLMENT CENTER, INC., a Minnesota corporation; VALUEVISION
MEDIA ACQUISITIONS, INC., a Delaware corporation; VALUEVISION RETAIL, INC., a
Delaware corporation, and NORWELL TELEVISION, LLC, a Delaware limited liability
company (each a “Borrower”, and collectively “Borrowers”), the financial
institutions which are now or which hereafter become a party hereto as lenders
(the “Lenders”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent for Lenders
(PNC, in such capacity, the “Agent”).

BACKGROUND

A. On February 9, 2012, Borrowers, Lenders and Agent entered into, inter alia,
that certain Revolving Credit, Term Loan and Security Agreement (as same has
been or may be amended, modified, renewed, extended, replaced or substituted
from time to time, the “Loan Agreement”) to reflect certain financing
arrangements between the parties thereto. The Loan Agreement and all other
documents executed in connection therewith to the date hereof are collectively
referred to as the “Existing Financing Agreements.” All capitalized terms not
otherwise defined herein shall have the meaning ascribed thereto in the Loan
Agreement.

B. The Borrowers have requested and the Agent and the Lenders have agreed to
amend certain terms and provisions contained in the Loan Agreement, subject to
the terms and conditions of this Amendment.

NOW, THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:

1. Amendment. Upon the Effective Date, the Loan Agreement shall be amended as
follows:

(a) Section 1.2 of the Loan Agreement shall be amended by adding the following
defined terms in their correct alphabetical order:

“Increasing Lender” shall have the meaning set forth in Section 2.24(a) hereof.

“New Lender” shall have the meaning set forth in Section 2.24(a) hereof.

“Revolving Commitment” shall mean, as to any Lender, the obligation of such
Lender (if applicable), to make Revolving Advances and participate in Letters of
Credit, in an aggregate principal and/or face amount not to exceed the Revolving
Commitment Amount (if any) of such Lender.



--------------------------------------------------------------------------------

“Revolving Commitment Amount” shall mean, (i) as to any Lender other than a New
Lender, the Revolving Commitment amount (if any) set forth below such Lender’s
name on the signature page hereto (or, in the case of any Lender that became
party to this Agreement after the Closing Date pursuant to Section 16.3(c) or
(d) hereof, the Revolving Commitment amount (if any) of such Lender as set forth
in the applicable Commitment Transfer Supplement), and (ii) as to any Lender
that is a New Lender, the Revolving Commitment amount provided for in the
joinder signed by such New Lender under Section 2.24(a)(x), in each case as the
same may be adjusted upon any increase by such Lender pursuant to Section 2.24
hereof, or any assignment by or to such Lender pursuant to Section 16.3(c) or
(d) hereof.

(b) Section 1.2 of the Loan Agreement shall be amended by deleting the following
definitions in their entirety and replacing them as follows:

“EBITDA” shall mean for any period the sum of (i) Earnings Before Interest and
Taxes for such period, plus (ii) without duplication and to the extent such
amounts reduced net income of the Borrowers on a Consolidated Basis for such
period (a) depreciation expenses for such period, plus (b) amortization expenses
for such period, plus (c) noncash equity based compensation expenses incurred by
Borrowers for such period, plus (d) expenses actually incurred related to
shareholder response costs, fees, charges and legal expenses incurred and paid
for by Borrowers during the fiscal year ended on or about January 31, 2015 not
to exceed $3,517,000 and the related management changes expenses incurred and
paid during such period, not to exceed $5,520,000, in the aggregate not to
exceed $9,037,000 plus (e) non-cash losses incurred by Borrowers during such
period in connection with the sale of Norwell’s premises located at 2 Bert
Drive, #4, West Bridgewater, Massachusetts and the MA Personal Property plus
(f) non-cash impairment charges and non-cash write-downs for such period.

“Maximum Loan Amount” shall mean $90,000,000, as such amount may be increased
(to an amount not to exceed $105,000,000) from time to time in accordance with
Section 2.24 hereof.

“Maximum Revolving Advance Amount” shall mean $75,000,000, as such amount may be
increased (to an amount not to exceed $90,000,000) from time to time in
accordance with Section 2.24 hereof.

 

2



--------------------------------------------------------------------------------

(c) Section 1.2 of the Loan Agreement shall be amended by deleting the
definition of “Commitment Percentage” in its entirety and replacing it as
follows (each reference to the defined term “Commitment Percentage” throughout
the Loan Agreement shall be replaced with “Revolving Commitment Percentage”):

“Revolving Commitment Percentage” shall mean (i) of any Lender, other than a New
Lender, the Revolving Commitment Percentage set forth below such Lender’s name
on the signature page hereof as same may be adjusted upon any assignment by a
Lender pursuant to Section 16.3(c) or (d) hereof and (ii) as to any Lender that
is a New Lender, the Revolving Commitment Percentage provided for in the joinder
signed by such New Lender under Section 2.24(a)(ix), in each case as the same
may be adjusted upon any increase in the Maximum Revolving Advance Amount
pursuant to Section 2.24 hereof, or any assignment by or to such Lender pursuant
to Section 16.3(c) or (d) hereof.

(d) Section 2.1(a) of the Loan Agreement shall be deleted in its entirety and
replaced as follows:

2.1 Revolving Advances.

(a) Amount of Revolving Advances. Subject to the terms and conditions set forth
in this Agreement including Section 2.1(b), each Lender, severally and not
jointly, will make Revolving Advances to Borrowers in aggregate amounts
outstanding at any time equal to such Lender’s Commitment Percentage of the
lesser of (x) the Maximum Revolving Advance Amount less the aggregate Maximum
Undrawn Amount of all outstanding Letters of Credit and (y) an amount equal to
the sum of:

(i) up to 68%, subject to the provisions of Section 2.1(b) hereof (“Receivables
Advance Rate”), of Eligible Consumer Receivables, plus

(ii) up to the lesser of (A) 60%, subject to the provisions of Section 2.1(b)
hereof, of the value of the Eligible Inventory and Eligible T-Mobile Inventory,
and (B) 85% of the appraised net orderly liquidation value of Eligible Inventory
and Eligible T-Mobile Inventory (as evidenced by an Inventory appraisal
satisfactory to Agent in its Permitted Discretion, as more particularly
described in the Borrowing Base Certificate) (as applicable, the “Inventory
Advance Rate” and together with the Receivables Advance Rate, collectively, the
“Advance Rates”), minus

 

3



--------------------------------------------------------------------------------

(iii) the aggregate Maximum Undrawn Amount of all outstanding Letters of Credit,
minus

(iv) such reserves, including the T-Mobile Reserve and a dilution reserve only
to the extent that the Borrowers’ average dilution (the Borrower’s rolling
12-month average return rate) exceeds 22.0%, as Agent may reasonably deem proper
and necessary in its Permitted Discretion from time to time (it being understood
that no dilution reserve shall be imposed if Borrower’s average dilution does
not exceed 22.0%).

The amount derived from the sum of (x) Sections 2. 1 (a)(y)(i) and (ii) minus
(y) Sections 2.1(a)(y)(iii) and (iv) at any time and from time to time shall be
referred to as the “Formula Amount”. The Revolving Advances shall be evidenced
by one or more secured promissory notes (collectively, the “Revolving Credit
Note”) substantially in the form attached hereto as Exhibit 2.1(a).

(e) Section 2.21(b) of the Loan Agreement shall be deleted in its entirety and
replaced as follows:

(b) Borrowers shall prepay the outstanding amount of the Advances under the Term
Loan in an amount equal to fifty percent (50%) of Excess Cash Flow (with any
such payment not to exceed $2,000,000) for each fiscal year commencing with the
fiscal year ending January 31, 2016, payable within thirty days after delivery
of the financial statements to Agent referred to in and required by Section 9.7
for such fiscal year but in any event not later than one hundred and fifty
(150) days after the end of each such fiscal year, which amount shall be applied
to the outstanding principal installments of the Term Loan in the inverse order
of the maturities thereof. In the event that the financial statements are not so
delivered, then a calculation based upon estimated amounts shall be made by
Agent upon which calculation Borrowers shall make the prepayment required by
this Section 2.21(b), subject to adjustment when the financial statements are
delivered to Agent as required hereby. The calculation made by Agent shall not
be deemed a waiver of any rights Agent or Lenders may have as a result of the
failure by Borrowers to deliver such financial statements.

 

4



--------------------------------------------------------------------------------

(f) A new Section 2.24 shall be added to the Loan Agreement as follows:

2.24 Increase in Maximum Revolving Advance Amount.

(a) The Borrowers may, at any time during the Term, request that the Maximum
Revolving Advance Amount be increased by (1) one or more of the current Lenders
increasing their Revolving Commitment Amount (any current Lender which elects to
increase its Revolving Commitment Amount shall be referred to as an “Increasing
Lender”) or (2) one or more new lenders (each a “New Lender”) joining this
Agreement and providing a Revolving Commitment Amount hereunder, subject to the
following terms and conditions:

(i) No current Lender shall be obligated to increase its Revolving Commitment
Amount and any increase in the Revolving Commitment Amount by any current Lender
shall be in the sole discretion of such current Lender;

(ii) Borrowers may not request the addition of a New Lender unless (and then
only to the extent that) there is insufficient participation on behalf of the
existing Lenders in the increased Revolving Commitments being requested by
Borrower;

(iii) There shall exist no Event of Default or Default on the effective date of
such increase after giving effect to such increase;

(iv) After giving effect to such increase, the Maximum Revolving Advance Amount
shall not exceed $90,000,000.

(v) Borrowers may not request an increase in the Maximum Revolving Advance
Amount under this Section 2.24 more than two (2) times during the Term, and no
single such increase in the Maximum Revolving Advance Amount shall be for an
amount less than $5,000,000;

(vi) The Borrowers shall deliver to the Agent on or before the effective date of
such increase the following documents in form and substance satisfactory to the
Agent: (1) certifications of their corporate secretaries with attached
resolutions certifying that the increase in the Revolving Commitment Amounts has
been approved by Borrowers, (2) certificate dated as of the effective date of
such increase certifying that no Default or Event of Default shall have occurred
and be continuing and certifying that the representations and warranties made by
each Loan Party herein and in the Other Documents are true and complete in all
respects with the same force and effect as if made on and as of such date
(except to the extent any such representation or warranty expressly relates only
to any earlier and/or specified date), (3) such other agreements, instruments
and information (including supplements

 

5



--------------------------------------------------------------------------------

or modifications to this Agreement and/or the Other Documents executed by
Borrowers as Agent reasonably deems necessary in order to document the increase
to the Maximum Revolving Advance Amount and to protect, preserve and continue
the perfection and priority of the liens, security interests, rights and
remedies of Agent and Lenders hereunder and under the Other Documents in light
of such increase, and (4) an opinion of counsel in form and substance
satisfactory to the Agent which shall cover such matters related to such
increase as Agent may reasonably require and each Loan Party hereby authorizes
and directs such counsel to deliver such opinions to Agent and Lenders;

(vii) The Borrowers shall execute and deliver (1) to each Increasing Lender a
replacement Note reflecting the new amount of such Increasing Lender’s Revolving
Commitment Amount after giving effect to the increase (and the prior Note issued
to such Increasing Lender shall be deemed to be cancelled) and (2) to each New
Lender a Note reflecting the amount of such New Lender’s Revolving Commitment
Amount;

(viii) Any New Lender shall be subject to the reasonable approval of the Agent
and Issuer;

(ix) Each Increasing Lender shall confirm its agreement to increase its
Revolving Commitment Amount pursuant to an acknowledgement in a form acceptable
to the Agent, signed by it and each Borrower and delivered to the Agent at least
five (5) days before the effective date of such increase; and

(x) Each New Lender shall execute a lender joinder in substantially the form of
Exhibit 2.24 pursuant to which such New Lender shall join and become a party to
this Agreement and the Other Documents with a Revolving Commitment Amount as set
forth in such lender joinder.

(b) On the effective date of such increase, (i) to effectuate the closing, the
Borrowers shall be deemed to repay all Revolving Advances then outstanding,
subject to the Borrowers’ obligations under Section 3.7; provided that subject
to the other conditions of this Agreement, Borrowing Agent may request new
Revolving Advances on such date and (ii) the Revolving Commitment Percentages of
the Lenders holding a Revolving Commitment (including each Increasing Lender
and/or New Lender) shall be recalculated such that each such Lender’s Revolving
Commitment Percentage is equal to (x) the Revolving Commitment Amount of such
Lender divided by (y) the aggregate of the Revolving Commitment Amounts of all
Lenders. Each Lender holding a

 

6



--------------------------------------------------------------------------------

Revolving Commitment shall participate in any new Revolving Advances made on or
after such date in accordance with its Revolving Commitment Percentage after
giving effect to the increase in the Maximum Revolving Advance Amount and
recalculation of the Revolving Commitment Percentages contemplated by this
Section 2.24.

(c) On the effective date of such increase, each Increasing Lender shall be
deemed to have purchased an additional/increased participation in, and each New
Lender will be deemed to have purchased a new participation in, each then
outstanding Letter of Credit and each drawing thereunder in an amount equal to
such Lender’s Revolving Commitment Percentage (as calculated pursuant to
Section 2.24(b) above) of the Maximum Undrawn Amount of each such Letter of
Credit (as in effect from time to time) and the amount of each drawing. As
necessary to effectuate the foregoing, each existing Lender holding a Revolving
Commitment Percentage that is not an Increasing Lender shall be deemed to have
sold to each applicable Increasing Lender and/or New Lender, as necessary, a
portion of such existing Lender’s participations in such outstanding Letters of
Credit and drawings such that, after giving effect to all such purchases and
sales, each Lender holding a Revolving Commitment (including each Increasing
Lender and/or New Lender) shall hold a participation in all Letters of Credit
(and drawings thereunder) in accordance with their respective Revolving
Commitment Percentages (as calculated pursuant to Section 2.24(b) above).

(d) On the effective date of such increase, Borrowers shall pay all cost and
expenses incurred by Agent and by each Increasing Lender and New Lender in
connection with the negotiations regarding, and the preparation, negotiation,
execution and delivery of all agreements and instruments executed and delivered
by any of Agent, Borrowers and/or the Increasing Lenders and New Lenders in
connection with, such increase (including all fees for any supplemental or
additional public filings of any Other Documents necessary to protect, preserve
and continue the perfection and priority of the liens, security interests,
rights and remedies of Agent and Lenders hereunder and under the Other Documents
in light of such increase).

(g) Section 4.15(h) of the Loan Agreement shall be deleted in its entirety and
replaced as follows:

(h) Establishment of a Lockbox Account, Dominion Account. All proceeds of
Collateral shall be deposited by Borrowers into either (i) a lockbox account,
dominion account or such other

 

7



--------------------------------------------------------------------------------

“blocked account” (such accounts, together with the Private Bank Account,
defined below, the “Blocked Accounts”) established at a bank or banks (each such
bank, a “Blocked Account Bank”) pursuant to an arrangement with such Blocked
Account Bank as may be selected by Borrowing Agent and be acceptable to Agent or
(ii) depository accounts (“Depository Accounts”) established at the Agent for
the deposit of such proceeds. Each applicable Borrower, Agent and each Blocked
Account Bank shall enter into a deposit account control agreement in form and
substance satisfactory to Agent directing that upon the delivery of a notice
(the “Trigger Notice”) from Agent to such Blocked Account Bank (which Trigger
Notice may be delivered at any time (x) on or after the date that Borrowers’
Undrawn Availability shall be less than $16,000,000 or (y) after the occurrence
and during the continuance of a Default or Event of Default), such Blocked
Account Bank shall transfer such funds so deposited to Agent, either to any
account maintained by Agent at said Blocked Account Bank or by wire transfer to
appropriate account(s) of Agent. All funds deposited in such Blocked Accounts
shall immediately become the property of Agent upon the delivery of the Trigger
Notice, and Borrowing Agent shall use its commercially reasonable efforts to
obtain the agreement by such Blocked Account Bank to waive any offset rights
against the funds so deposited. At all times following the delivery of a Trigger
Notice all funds on deposit in the Blocked Accounts and/or Depository Accounts
shall be applied to reduce the outstanding Obligations in the order determined
by Agent. Neither Agent nor any Lender assumes any responsibility for such
blocked account arrangement, including any claim of accord and satisfaction or
release with respect to deposits accepted by any Blocked Account Bank
thereunder. Notwithstanding anything to the contrary above, Borrowers may
maintain a deposit account at The PrivateBank and Trust Company (“Private Bank
Account”) so long as (i) the account is subject to a springing deposit account
control agreement in favor of Agent and which can be effected by delivery of a
Trigger Notice, (ii) the account does not hold more than the lesser of 20% of
available unrestricted cash of Borrowers or $4,000,000, (iii) the account may
not be used to make disbursements, and (iv) Agent shall be notified of any
deposits or withdraws from the account. All deposit accounts and investment
accounts of each Borrower and its Subsidiaries are set forth on Schedule
4.15(h).

 

8



--------------------------------------------------------------------------------

(h) Section 6.5(d) of the Loan Agreement shall be deleted in its entirety and
replaced as follows:

(d) Capital Expenditures. Contract for, purchase or make any expenditure or
commitments for Capital Expenditures in any fiscal year in the aggregate amount
for all Borrowers in excess of the amount corresponding to such fiscal year as
shown below:

 

Fiscal year ending on or about January 31, 2015

$ 40,000,000   

Fiscal year ending on or about January 31, 2016

$ 22,500,000   

Fiscal year ending on or about January 31, 2017

$ 25,000,000   

Fiscal year ending on or about January 31, 2018

$ 27,500,000   

; provided that (1) if any portion of the construction of the Bowling Green,
Kentucky building is not completed within the fiscal year ended January 31,
2015, such amounts may be carried over to the fiscal year ending January 31,
2016 and such amounts will be excluded from the Capital Expenditures calculation
for such fiscal year and (2) any equity funds raised by Borrowers and used
towards Capital Expenditures shall be excluded from the Capital Expenditures
calculation for any fiscal year.

(i) Section 16.2(b)(i) of the Loan Agreement shall be deleted in its entirety
and replaced as follows:

(i) except in connection with any increase pursuant to Section 2.24 hereof,
increase the Commitment Percentage, the maximum dollar commitment of any Lender
or the Maximum Revolving Advance Amount;

2. Representations and Warranties. Each of the Borrowers hereby:

(a) reaffirms all representations and warranties made to Agent and Lenders under
the Loan Agreement and all of the other Existing Financing Agreements and
confirms that after giving effect to any updated schedules all are true and
correct in all material respects as of the date hereof (except to the extent any
such representations and warranties specifically relate to a specific date, in
which case such representations and warranties were true and correct in all
material respects on and as of such other specific date);

(b) reaffirms all of the covenants contained in the Loan Agreement, covenants to
abide thereby until all Advances, Obligations and other liabilities of Borrowers
and Guarantor to Agent and Lenders under the Loan Agreement of whatever nature
and whenever incurred, are satisfied and/or released by Agent and Lenders;

(c) represents and warrants that no Default or Event of Default has occurred and
is continuing under any of the Existing Financing Agreements;

 

9



--------------------------------------------------------------------------------

(d) represents and warrants that it has the authority and legal right to
execute, deliver and carry out the terms of this Amendment, that such actions
were duly authorized by all necessary limited liability company or corporate
action, as applicable, and that the officers executing this Amendment on its
behalf were similarly authorized and empowered, and that this Amendment does not
contravene any provisions of its certificate of incorporation or formation,
operating agreement, bylaws, or other formation documents, as applicable, or of
any contract or agreement to which it is a party or by which any of its
properties are bound; and

(e) represents and warrants that this Amendment and all assignments,
instruments, documents, and agreements executed and delivered in connection
herewith, are valid, binding and enforceable in accordance with their respective
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally.

3. Conditions Precedent/Effectiveness Conditions. This Amendment shall be
effective upon the occurrence of the following conditions precedent, each in
form and substance satisfactory to Agent (the “Effective Date”):

(a) Agent’s receipt of this Amendment fully executed by the Borrowers;

(b) Agent’s receipt of a fully executed Third Amended and Restated Revolving
Credit Note in favor of PNC and a fully executed Revolving Credit Note in favor
of The PrivateBank and Trust Company;

(c) Agent’s receipt of a fully executed Amended and Restated Term Loan Note in
favor of PNC and a fully executed Term Loan Note in favor of The PrivateBank and
Trust Company;

(d) Agent’s receipt of a fully executed Third Amended and Restated Fee Letter;

(e) Agent’s receipt of a fully executed Commitment Transfer Supplement;

(f) Agent shall have received a secretary and incumbency certificate for each
Borrower identifying all authorized officers with specimen signatures, a
certificate of no change to the organizational documents of each Borrower, and
authorizing resolutions of each Borrower authorizing the execution of this
Amendment and the Note and the transactions contemplated herein;

(g) Agent shall have received Uniform Commercial Code, judgment and state and
federal tax lien searches against Borrowers showing no Liens on any of the
Collateral, other than Permitted Encumbrances; and

(h) Agent’s receipt of such other documents as Agent or counsel to Agent may
reasonably request.

 

10



--------------------------------------------------------------------------------

4. Further Assurances. Each of the Borrowers hereby agrees to take all such
actions and to execute and/or deliver to Agent and Lenders all such documents,
assignments, financing statements and other documents, as Agent and Lenders may
reasonably require from time to time, to effectuate and implement the purposes
of this Amendment.

5. Payment of Expenses. Borrowers shall pay or reimburse Agent and Lenders for
its reasonable attorneys’ fees and expenses in connection with the preparation,
negotiation and execution of this Amendment and the documents provided for
herein or related hereto.

6. Reaffirmation of Loan Agreement. Except as modified by the terms hereof, all
of the terms and conditions of the Loan Agreement, as amended, and all other of
the Existing Financing Agreements are hereby reaffirmed and shall continue in
full force and effect as therein written.

7. Confirmation of Indebtedness. Borrowers confirm and acknowledge that as of
the close of business on March 2, 2015, Borrowers were indebted to Agent and
Lenders for the Advances under the Loan Agreement without any deduction,
defense, setoff, claim or counterclaim, of any nature, in the aggregate
principal amount of $56,716,969, of which $45,000,000 is due on account of
Revolving Advances, $11,716,969 is due on account Term Loan Advances and $0 is
the undrawn amount outstanding under Letters of Credit, plus all fees, costs and
expenses incurred to date in connection with the Loan Agreement and the Other
Documents that are required to be reimbursed pursuant to the terms of the Loan
Agreement and that have not previously been so reimbursed.

8. Miscellaneous.

(a) Third Party Rights. No rights are intended to be created hereunder for the
benefit of any third party donee, creditor, or incidental beneficiary.

(b) Headings. The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision hereof.

(c) Modifications. No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed on behalf of the
party against whom enforcement is sought.

(d) Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York.

(e) Counterparts. This Amendment may be executed in any number of and by
different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile transmission or PDF shall be deemed to be an original signature
hereto.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

 

EXISTING BORROWERS: EVINE LIVE, INC. By:

/s/ William McGrath

Name: William McGrath Title: EVP & CFO VALUEVISION INTERACTIVE, INC. By:

/s/ William McGrath

Name: William McGrath Title: CFO VVI FULFILLMENT CENTER, INC. By:

/s/ William McGrath

Name: William McGrath Title: CFO VALUEVISION MEDIA ACQUISITIONS, INC. By:

/s/ William McGrath

Name: William McGrath Title: CFO VALUEVISION RETAIL, INC. By:

/s/ William McGrath

Name: William McGrath Title: CFO NORWELL TELEVISION, LLC By:

/s/ William McGrath

Name: William McGrath Title: CFO

[SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT, TERM LOAN AND SECURITY
AGREEMENT]



--------------------------------------------------------------------------------

AGENT: PNC BANK, NATIONAL ASSOCIATION, as Lender and as Agent By:

/s/ Sherry Winick

Sherry Winick, Vice President

Address: 200 South Wacker Drive, Suite 600

Chicago, Illinois 60606

LENDERS: PNC BANK, NATIONAL ASSOCIATION, as Lender and as Agent By:

/s/ Sherry Winick

Sherry Winick, Vice President Revolving Commitment Percentage: 77.71% Term Loan
Commitment Percentage: 77.71% THE PRIVATEBANK AND TRUST COMPANY, as Lender By:

/s/ Susan Lanz

Name: Susan Lanz Title: Managing Director Revolving Commitment Percentage:
22.29% Term Loan Commitment Percentage: 22.29%

[SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT, TERM LOAN AND SECURITY
AGREEMENT]